04/27/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0258
                        DA 21-0258


STATE OF MONTANA,

      Plaintiff and Appellee,
v.

DAVID LAWRENCE PITTSLEY, JR.,

      Defendant and Appellant.


                                     ORDER


      Upon consideration of Unopposed Motion for Extension of Time to File

Opening Brief, and good cause appearing;


      IT IS HEREBY ORDERED that Appellant is granted an extension of time

to and including May 31, 2022, within which to prepare, file, and serve Appellant’s

Opening Brief.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             April 27 2022